                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

MAXUS METROPOLITAN, LLC,            )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )   Case No: 20-cv-00095-FJG
                                    )
TRAVELERS PROPERTY CASUALTY         )
COMPANY OF AMERICA,                 )
                                    )
      Defendant.                    )

       REPLY SUGGESTIONS IN SUPPORT OF TRAVELERS PROPERTY
     CASUALTY COMPANY OF AMERICA’S MOTION TO EXCLUDE EXPERT
          TESTIMONY OF THOMAS IRMITER AND NEIL CARLSON




      Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 1 of 26
                                TABLE OF CONTENTS

I.     INTRODUCTION………………………………………………………..………………4

II.    ARGUMENT……………………………………………………………………………...4

       A.   Irmiter is Unqualified to Offer Opinions Outside of His Area of Expertise………4

            1.     Internal and external infiltration and fire behavior opinions……………...5

            2.     Opinions as to other qualified experts’ methodologies or opinions………8

            3.     Interpretation of data and sampling results………………………………..8

            4.     Health risks of combustion by-products…………………………………..9

       B.   Irmiter’s “Mechanism for Combustion Byproduct Cross Contamination”
            Opinions Are Unreliable and Inadmissible………………………………………10

       C.   Carlson’s Data was Not Produced Pursuant to Any Recognized Standard……….14

            1.     Carlson failure to utilize Polarized Light Microscopy (PLM)
                   renders his data and any opinions based on his data unreliable…………...15

            2.     Opinions based on Carlson’s data are due to be excluded because
                   they are based on work performed by an unaccredited laboratory
                   and are misinterpreted……………………………………………………18

       D.   Irmiter’s Opinions Based on EMSL or Microvision Data Are Inadmissible…….20

            1.     Irmiter’s Opinions Regarding EMSL’s, Microvision’s, or Any Other
                   Data Are Untimely……………………………………………………….21

            2.     Any opinions regarding EMSL’s or Microvision’s Data is Unreliable….21

       E.   Irmiter’s opinions regarding carcinogenic effects and need for remediation…....22

III.   CONCLUSION………………………………………………………………………….22




                                            1

       Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 2 of 26
                                                TABLE OF AUTHORITIES

Cases

Am. Auto. Ins. Co. v. Omega Flex, Inc., No. 4:11CV00305 AGF, 2014 WL 859760, at *3
(E.D. Mo. Mar. 5, 2014), aff'd, 783 F.3d 720 (8th Cir. 2015)………………...………………..…5

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993)……………………………..4, 13

Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146, (1997)……………….……………………….…...11

Hill v. Fikes Truck Line, LLC., No. 4:11-CV-816 CAS, 2012 WL 5258753, at *3 (E.D. Mo.
Oct. 24, 2012)……………..……………………………….……………………...…………....8, 9

Houser v. Norfolk S. Ry. Co., No. 4:16-CV-01517, 2019 WL 2868933 *2 (M.D. Pa. July 3,
2019)…………………………………………………………….………….…………………....10

In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 754 (3d Cir. 1994)……………………………..18

Jones v. Beelman Truck Co., No. 4:13-CV-252 CAS, 2015 WL 3620651, at *7 (E.D. Mo.
June 9, 2015)……………………………………………………..…………….……………...…..7

Larson v. Kempker, 414 F.3d 936, 941 (8th Cir. 2005)……………….………..……..………..…9

Looney v. Zimmer, Inc., No. 03-0647-CV-W-FJG, 2004 WL 1918720 *4 (W.D. Mo.
Aug. 19, 2004)…...........................................................................................................................21

In re James Wilson Assocs., 965 F.2d 160, 173 (7th Cir. 1992)……………………………...…...9

Norman v. State Farm Fire & Cas. Co., No. 13-CV-01643-PAB-CBS, 2014 WL 6477889,
at *3 (D. Colo. Nov. 19, 2014)………………………………………..…………………………..8

Ruston v. Off. Depot, Inc., No. 3:10-CV-05057-DGK, 2011 WL 4916622, at *2
(W.D. Mo. Oct. 17, 2011).…………………...…………………………………………..………13

Schmidt v. City of Bella Villa, 557 F.3d 564, 571 (8th Cir. 2009) …………….………………….6

Sylla–Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 283–84 (8th Cir. 1995)...…………..6

Trost v. Trek Bicycle Corp., 162 F.3d 1004, 1008 (8th Cir. 1998)………………………………21

United States v. Medina–Copete, 57 F.3d 1092, 1104 (10th Cir. 2014)………………………..…8

Weisgram v. Marley Co., 169 F.3d 514, 520–21 (8th Cir. 1999)……………….…..………...…..5

Z.J. by & through Jones v. Kansas City, No. 4:15-CV-00621-FJG, 2017 WL 4390274,

                                                                     2

            Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 3 of 26
at *14 (W.D. Mo. Sept. 29, 2017)..………………………………………………….………….10

Rules

Federal Rule of Evidence 702………………………………................................................4, 8, 10

Federal Rule of Evidence 703……………………………………………………………….….8, 9

Federal Rule of Civil Procedure 37(c)(1)………………………………………………..……....21




                                               3

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 4 of 26
       Defendant Travelers Property Casualty Company of America (“Travelers”) submits the

following Reply Suggestions in Support of its Motion to Exclude Expert Testimony of Thomas

Irmiter (“Irmiter”) and Neil Carlson (“Carlson”):

I.     INTRODUCTION

       Plaintiff bears the burden to establish that Irmiter’s and Carlson’s opinions are both reliable

and admissible. FED. R. EVID. 702; Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597

(1993). Instead of meeting that burden, in an attempt to distract the Court from the true evidentiary

issues, Plaintiff makes substantive arguments about the case, insurance coverage, Travelers’

positions, and the substantive merit of its expert’s opinions citing objectionable, irrelevant, and –

in some ways – completely inaccurate information. While Travelers disputes Plaintiff’s statements

on these various topics, it will not provide a point-by-point response to those which have

no merit under a Rule 702 analysis. Instead, Travelers reiterates its focus on the true issues before

this Court:

       (1)     Plaintiff’s purported experts exceed the bounds of their qualifications;

       (2)     Plaintiff’s purported experts’ opinions are not based on sufficient (and in some
               cases, any) facts or data;

       (3)     Plaintiff’s purported experts’ opinions are fundamentally flawed as they are not the
               product of any reliable methodology; and

       (4)     Plaintiff’s experts have not applied any such methodology to the facts of this case.

Therefore, Irmiter’s and Carlson’s opinions are due to be excluded as detailed in Travelers’ Motion

and further explained herein.

II.    ARGUMENT

       A.      Irmiter is Unqualified to Offer Opinions Outside of His Area of Expertise.




                                                 4

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 5 of 26
         Purporting to be a “jack of all trades,” Irmiter opines on several fields of study ranging

from fire dynamics and weather to causation and engineering. However, “the Eighth Circuit has

long held that an expert is only permitted to offer testimony within the bounds of his qualifications,

and may not offer opinions outside of his area of expertise.” Am. Auto. Ins. Co. v. Omega Flex,

Inc., No. 4:11CV00305 AGF, 2014 WL 859760, at *3 (E.D. Mo. Mar. 5, 2014), aff'd, 783 F.3d

720 (8th Cir. 2015) (citing Weisgram v. Marley Co., 169 F.3d 514, 520–21 (8th Cir.1999)).

                    1. Internal and external infiltration and fire behavior opinions.

         Irmiter’s certifications are as a “building official – limited”1 in the State of Minnesota and

International Code Council (“ICC”) licensure as a residential building inspector and property

maintenance/housing inspector. Per Irmiter’s “building official-limited” certification, he is

permitted to perform code administration for one- and two- family dwellings and exempt

classifications of buildings, which includes apartments with three units or less,2 and may only

conduct code inspections for other structures under the direction of a certified building official.3

As Irmiter states in his report, the property at issue is a “[s]ix Phase wood-framed, four-story, slab-

on grade, luxury apartment complex . . . consist[ing] of 19 different floorplans.” (Doc. 93-2, p. 7

of 74). Thus, Irmiter’s “building official – limited” certification does not include The Metropolitan,

and he would only be permitted to conduct code inspections of the property under the direction of




         1
           “An individual with this certification may perform code administration for one- and two-family dwellings,
their accessory structures, and ‘exempt classes of buildings’. . ... A certified building official-limited may conduct
inspections for other structures regulated by the State Building Code under the direction of a designated certified
building official or the state building official.” Minn. Stat. Ann. § 326B.133 (West).
         2
           “Apartment houses/condominiums (three units or less), dwellings, lodging houses, attached single-family
dwellings/townhomes, and congregate residences (each accommodating ten persons or less)” are exempt residential
classes of buildings. Minn. R. 1800.5900.
         3
             Supra, note 1.

                                                          5

             Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 6 of 26
a designated certified building official or the state building official, and such inspection would be

limited to code administration.

       Under well-established Eighth Circuit precedent, Irmiter’s testimony must remain

within the bounds of his expertise – testimony related to applicable building codes, whether those

codes were followed, and to some extent, the impact any such code deficiencies might have

on the quality of the construction of the Metropolitan. However, Irmiter offers no opinions within

those areas, but instead, he ventures into the scientific fields of fire dynamics, meteorology,

industrial hygiene, and engineering; a practice that is strictly prohibited. Irmiter’s experience

is in building codes; therefore, his testimony must stay within the bounds of this scope. See

Schmidt v. City of Bella Villa, 557 F.3d 564, 571 (8th Cir. 2009) (“[F]or an expert witness to

be qualified based on experience, that experience must bear a close relationship to the

expert’s opinion.” (citing Sylla–Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 283–84

(8th Cir.1995)).

       Maxus attempts to artificially broaden Irmiter’s qualifications by pointing out that he

operates his own business and has been involved with any number of properties that have been

impacted by fire, but its response is devoid of any reference as to how this experience relates to

his “Mechanism for Combustion Cross Contamination” opinions. Rather, Maxus offers the Court

a broad, ill-defined standard that, taken to its logical conclusion, would allow a person with any

type of experience on a fire claim, regardless of the role, to testify as to virtually every scientific

topic implicated by a structure fire. This is not the rule and Irmiter’s testimony has gone so far

afield of his limited area of expertise. Because Irmiter’s building code certifications bear no

relation to his preferred opinions, and Irmiter has failed to explain how his experience in cost

estimating and the construction industry qualify him to offer his “Mechanism for Combustion



                                                  6

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 7 of 26
Cross Contamination” opinions, such opinions are inadmissible and due to be excluded. See B.P.S.,

LLC v. Covington Specialty Ins. Co., No. 5:19-CV-06154-FJG, 2020 WL 9218532, at *3 (W.D.

Mo. Aug. 26, 2020) (allowing expert to testify as to scope, costs and amount of repairs, but

excluding testimony as to causation where “[d]espite [proffered expert’s] expertise as a general

contractor and in structural framing, plaintiff ha[d] not demonstrated that [preferred expert] ha[d]

the requisite expertise to as opine as an expert as to the cause of the damage.”)

       Moreover, Irmiter’s training as a weather spotter does not qualify him to opine as to the

“dynamics of wind and wind forces,” which he states is a basis for his “Mechanism for Combustion

Cross Contamination” opinions. (See Doc. 93-2, p. 15 (14 of 73)). In an effort to cure defects in

Irmiter’s expert disclosures, Plaintiff has submitted Irmiter’s affidavit, which states: “To gain

certification as a SKYWARN weather spotter, [Irmiter] participated in an eight-hour in-person

education course as well as a one-hour-test.” (Doc. 93-3 ¶ 4). Tellingly, Plaintiff and Irmiter omit

details regarding the subjects covered by the course or test. Instead, Plaintiff argues that “Irmiter’s

training as [a] weather spotter also permits him to provide an educated review of what the photos

and videos from the fire depict.” (Doc. 93, p. 13 of 30). However, the jury is as capable as Irmiter

in viewing photographs and videos and noting what they depict. See Jones v. Beelman Truck Co.,

No. 4:13-CV-252 CAS, 2015 WL 3620651, at *7 (E.D. Mo. June 9, 2015). Because Irmiter’s

training as weather spotter bears no relationship to his proffered opinions, Irmiter’s testimony

related to “wind dynamics,” “wind forces,” “wind patterns,” or otherwise associated with weather

conditions during the time of the fire is inadmissible. In turn, Irmiter’s is unqualified to offer his

“Mechanism for Combustion Cross Contamination” opinions, which are based on his “training as

a weather spotter.” Therefore, such opinions are due to be excluded in their entirety.




                                                  7

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 8 of 26
               2.      Opinions as to other qualified experts’ methodologies or opinions.

       Second, Irmiter is unqualified to opine as to Travelers’ experts’ methodology or opinions.

It is undisputed that Irmiter is not an industrial hygienist, and he does not meet any of the American

Board of Industrial Hygiene Association’s requirements to become a certified industrial hygienist.

(Doc. 78-3, p. 5 of 8, tpp. 65:16-24). While Irmiter claims that he has “worked closely with

Industrial Hygienists and Environmental Scientists,” working with such experts does not qualify

him as an expert in the technical matters on which he seeks to opine. (Doc. 93-2, p. 5 of 74).

“Where, as here, an expert witness relies on experience, the expert ‘must explain how that

experience leads to the conclusion reached, why that experience is a sufficient basis for the

opinion, and how that experience is reliably applied to the facts.’” Norman v. State Farm Fire &

Cas. Co., No. 13-CV-01643-PAB-CBS, 2014 WL 6477889, at *3 (D. Colo. Nov. 19, 2014) (citing

United States v. Medina–Copete, 57 F.3d 1092, 1104 (10th Cir.2014) (quoting FED. R. EVID. 702,

advisory committee notes)). Irmiter’s failure to explain how working alongside qualified

professionals qualifies him to opine as to Travelers’ experts’ methodology or opinions – areas in

which he is clearly unqualified – is fatal. Therefore, any such opinions are inadmissible.

               3.      Interpretation of data and sampling results.

       With respect to his purported interpretation of data and lab results, Irmiter is far out of his

field of expertise. In an attempt to compensate, Irmiter relies on analysis and reports conducted by

third parties, and Plaintiff glosses over Irmiter’s improper reliance by citing to Federal Rule of

Evidence 703. However, Rule 703 only allows an expert to base an opinion on inadmissible facts

or data if a qualified expert in that particular field would reasonably rely on these kinds of facts or

data. See Hill v. Fikes Truck Line, LLC, No. 4:11-CV-816 CAS, 2012 WL 5258753, at *3 (E.D.




                                                  8

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 9 of 26
Mo. Oct. 24, 2012) (“An expert's opinion must be based upon his or her own application of

principles within his [or] her expertise to the facts of the case.”).4

         While “an expert may extrapolate from data supplied by other experts, . . . a person does

not become an expert simply by reviewing an expert's reports or research.” Larson v. Kempker,

414 F.3d 936, 941 (8th Cir. 2005) (internal citation omitted). This is precisely what Irmiter has

done with respect to his opinion interpreting environmental testing data. While Irmiter could read

the lab reports and data like any other person, absent qualifications and training as an industrial

hygienist or other qualified environmental professional, he is not qualified to provide analysis or

interpretation of the data. See Hill, 2012 WL 5258753, at *4. It is undisputed that Irmiter has no

training in any scientific field, and Plaintiff concedes that “Irmiter does not claim to be a

microscopist.” (Doc. 93, p. 14). While lab results are the type of information a qualified expert

(i.e., an industrial hygienist) might use to opine on the presence of soot, char, and ash from the

fire, Irmiter is not qualified to tell the jury what he thinks these results mean, and any such opinions

are inadmissible.

                  4.       Health risks of combustion by-products

         Finally, Irmiter is not qualified to render opinions regarding carcinogenic properties or

health risks associated with soot, char, and/or ash. As stated, Irmiter does not possess any scientific

training. He is not a toxicologist, medical doctor, chemist, industrial hygienist, or trained in any

similar field. In fact, Irmiter has stated that he is not qualified to opine as to health risks associated

with combustion by-products. (Doc. 78-13, p. 2, trp. 123-24 (“I’m not qualified to give that




         4
           Moreover, opinions that are entirely that of another expert are inadmissible under Rule 703. See Matter of
James Wilson Assocs., 965 F.2d 160, 173 (7th Cir. 1992) (excluding architect’s proposed expert testimony about
condition of building because architect was acting as “the engineer’s spokesman” and could not “vouch[] for the truth”
of the engineer’s opinions); Hill, 2012 WL 5258753, at *3 (holding proffered expert’s opinion not admissible where
proffered expert not qualified to make opinion, which was entirely based on opinion of another expert).

                                                          9

         Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 10 of 26
opinion. . . . I typically don’t disqualify myself, but I’m not a medical doctor.”)). Therefore, Irmiter

is unqualified to opine that soot, char, and/or ash must be removed due the alleged carcinogenic

properties of soot and/or other health risks associated with fire combustion by-products. See Z.J.

by & through Jones v. Kansas City, No. 4:15-CV-00621-FJG, 2017 WL 4390274, at *14 (W.D.

Mo. Sept. 29, 2017), aff'd in part, rev'd in part, dismissed in part sub nom on other grounds, 931

F.3d 672 (8th Cir. 2019) (excluding expert opinion as to potential health effects “when his

testimony strayed into these fields . . . outside the scope of his expertise”); Houser v. Norfolk S.

Ry. Co., No. 4:16-CV-01517, 2019 WL 2868933 *2 (M.D. Pa. July 3, 2019) (excluding

ergonomics expert from testifying regarding risk factors to health because the expert was not

medically trained).

        Plaintiff has failed to establish that Irmiter possesses the requisite knowledge, skill,

experience, training, or education sufficient to qualify him to testify in this case. To the extent

Irmiter has based his qualifications on working alongside qualified experts or other experience,

Irmiter’s failure to explain why that experience is a sufficient basis for his opinions, how that

experience is reliably applied to the facts, and how his experience led to his conclusions is fatal.

See FED. R. EVID. 702, advisory committee notes. Because the Court’s gatekeeping function

requires more than simply taking the expert's word for it, this Court should preclude Irmiter from

testifying as an expert in this case.

        B.      Irmiter’s “Mechanism for Combustion Byproduct Cross Contamination”
                Opinions Are Unreliable and Inadmissible.

        Irmiter’s opinions fail not only because he is unqualified, but also because they fall well

short of the reliability requirements of Rule 702. Irmiter’s Opinion 3.1.1 amounts to a series of

unsubstantiated statements, which are not backed by applying applicable principles or

methodologies to the facts of the case. Plaintiff claims that Irmiter’s report is supported by “clear

                                                  10

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 11 of 26
citations and statements,” but a close review of these “citations and statements” reveals that they

are inapplicable to the facts of the case and/or Irmiter is unqualified to render opinions utilizing

these standards. While Plaintiff states that Irmiter “opines that infiltration will occur at open failure

points in the structure which permit smoke into the building and that The Metropolitan contained

various such points,”5 this opinion is “connected to existing data only by the ipse dixit of the

expert.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

         First, in reliance on a “How Stuff Works” article, Irmiter opines that the effects of the Phase

6 fire “were similar” to that of a wildfire, and states it is his opinion that the “fire was large enough

to effectively create its own weather pattern in the form of circulating high winds forcing Phases

1-4 to pressurize and become engulfed in smoke.” (Doc. 93-2, p. 16 of 75). However, this opinion

is nothing more than Irmiter’s ipse dixit. Plaintiff argues that this “article simplifies a complex fire

dynamics topic.” (Doc. 93, p. 15 (18 of 30)). As Plaintiff has conceded the complexity of the topic,

it becomes even more incumbent on Irmiter to explain how he is qualified to simplify and condense

down a topic unique to the science of fire dynamics – a field in which scientists spend years of

their lives researching. Irmiter does nothing more than any other lay person could do, which is

to read an overly simplified article and arrive at a fundamentally unsupported conclusion.6

Notwithstanding Irmiter’s lack of qualifications, it is undisputed that Irmiter’s opinion is based

on quotations from an article published “for entertainment purposes only” by a website

that “make[s] no warranty as to the reliability, accuracy, timeliness, usefulness or

completeness         of    the      information.”        "Visitor      Agreement".         HowStuffWorks.com.

<https://www.howstuffworks.com/terms-and-conditions.htm> (last accessed 6 July 2021).



         5
         (Doc. 93, p. 15 of 30)
         Plaintiff and Irmiter’s lack of any explanation as to how Irmiter is remotely qualified to speak in this
         6

complex area of science belies the obvious conclusion that Irmiter is unqualified to offer any fire dynamics opinions.

                                                         11

         Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 12 of 26
(emphasis added). Because Irmiter’s initial opinion regarding the effects and winds created by the

fire is inadmissible, Irmiter’s “Mechanism for Combustion Cross Contamination,” which is

premised on this fundamentally unreliable opinion, is due to be excluded in its entirety.

        Second, citing material by A. Bhatia, which “discusses the smoke control systems and

examines the design considerations associated with stairwell pressurization systems” in high-rise

buildings,7 Irmiter states that stack effect, natural convection, thermal expansion, wind forces,

buoyancy of combustion gases, and HVAC operation are the six “primary factors that affect

the movement of smoke within a building.” (Doc. 93-2, p. 19 (p. 18 of 73) (emphasis added)).

Based on his initial faulty opinion regarding the external wind forces at the time of the fire, without

explanation as to each of these “factors,” he opines that “all six factors which affect the movement

of smoke within a building . . . were in play during the fire.” (Doc. 93-2, p. 19 (p. 18 of 73)).

        While Irmiter is clearly unqualified to opine as to the winds or other forces created by the

fire (i.e., fire dynamics), as explained in Travelers’ motion, Irmiter’s reliance on this material is

misplaced. (Doc. 78, pp. 19-21 of 39). Plaintiff argues that the crux of Irmiter’s “internal airflow”

opinion is “that the common atmosphere of the complex and the continuously operating

mechanical systems [(HVAC systems)] caused cross-contamination and the spread of particulate

throughout the complex.” (Doc. 93, p. 15 (p. 18 of 30)). However, once again, Irmiter’s opinion

fails to apply the principles upon which he relies to the facts of the case. As explained in Travelers’

Motion, the material on which Irmiter relies deals with an interior fire. (Doc. 78, p. 20 of 39). It is

undisputed that the only fire occurred on Phase 6 of the property, and it is undisputed that the fire

was not present inside the other structures of the Metropolitan.




        7
           “Stairwell Pressurization Systems”, A. Bhatia, Continuing Education and Development, Inc.
https://www.cedengineering.com/userfiles/Stairwell%20Pressurization%20Systems.pdf (last accessed July 12, 2021).

                                                      12

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 13 of 26
       Moreover, Plaintiff and Irmiter are aware that operation of the HVAC system could not be

a component in the spread of the alleged particulate, for it is undisputed that power was cut off for

all portions of the Metropolitan. See Ex. 1. While the validity of an expert’s opinion is usually the

subject of cross-examination, Irmiter’s opinions are based on underpinnings, which are “contrary

to the evidence of the case and would confuse or mislead the jury;” therefore, they are further due

to be excluded. See Ruston v. Off. Depot, Inc., No. 3:10-CV-05057-DGK, 2011 WL 4916622, at

*2 (W.D. Mo. Oct. 17, 2011). Furthermore, Irmiter’s opinion is premised on blatant speculation.

(Doc. 93-2, p. 21 (p. 20 of 73) (“We understand from maintenance that some doors and windows

may have been left open when tenants evacuated.” (emphasis added)). Irmiter’s speculation and

failure to provide any meaningful explanation as to how the six “primary factors … were in play

during the fire” deem this portion of his opinion inadmissible.

       Finally, based on these faulty premises, Irmiter reaches the ultimate unreliable opinion of

Section 3.1.1 of his report and states:

       In my opinion, winds generated by this fire, not winds in the surrounding area,
       created the perfect condition for distribution of microscopic fire particulate and
       combustion byproducts that are harmful. These winds and the heat from the fire
       created the mechanism for the building pressurization to occur. Once the fire was
       contained and residents went back in and opened their windows and sliding doors
       to address the interior smoke smell, the interior of the building was depressurized
       (imagine letting air out of a balloon). This caused exfiltration to occur which
       contributed to cross contamination.

(Doc. 93-2, p. 22 (p. 21 of 27)).

       Irmiter’s proffered theory has not been tested; subjected to peer review or publication; does

not have a known or potential rate of error; certainly, has not gained general acceptance in the

scientific community; and fails to meet any other Daubert factors. Instead, his opinions are

fundamentally unreliable, and in many respects, based on subjective belief and unsupported




                                                 13

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 14 of 26
speculation. Therefore, Irmiter’s “Mechanism for Combustion Byproduct Cross Contamination”

opinions are due to be excluded in their entirety.

        C.      Carlson’s Data Was Not Produced Pursuant to Any Recognized
                Standard

        As explained in Travelers’ motion, the data produced by Carlson was not produced in

compliance with ASTM 6602-13 or any other relevant standard. Therefore, any opinions based on

this data must be excluded.

        Maxus does not argue that Carlson failed to comply with ASTM 6602-13, rather it argues

that “allegiance to all aspects of ASTM 6602-13 was not warranted” and seeks to re-characterize

his role in the process preliminary and non-conclusive. (Doc. 93, p. 24). While the facts belie that

argument as Carlson’s data was the only data in Irmiter’s possession when he wrote his initial June

5, 2019, report concluding widespread soot and char contamination from the September 27, 2018

fire, Maxus’ characterization of Carlson’s role as purely preliminary and non-conclusive, it begs

the question of how his testimony is at all helpful to the trier of fact. If Carlson’s tests were

inconclusive and non-compliant with ASTM 6602-13, then they are not sufficiently reliable to

assist the trier of fact with resolving the question before it.

        Carlson and Irmiter were aware that ASTM 6602-13 was the standard by which Carlson’s

laboratory results were to be analyzed. Maxus cannot now excuse Carlson’s failure to comply with

ASTM 6602-13 by diminishing Carlson’s role in the process when it was Carlson’s data alone,

that Irmiter relied upon for his opinion that complete remediation was required. (Doc. 93-2, pp.

68-70 of 74). In fact, Irmiter makes no mention of any other data upon which he relied in Opinion

3 of his report. Id. Either Carlson’s failure to comply with ASTM 6602-13 makes his data

unreliable and inadmissible, or Carlson’s role was so minimal and his data and opinions so




                                                   14

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 15 of 26
inconclusive that they cannot assist the trier of fact in determining whether soot and char from the

September 27, 2018 fire were present in the other unaffected buildings of the Metropolitan.

       In addition, Plaintiff states that Irmiter’s report “cites ASTM E2268-04, ANSI-IICRS

S500, [and] ASTM E1216-11.” (Doc. 93, p. 22 (p. 25 of 30)). In fact, Irmiter’s report cites a litany

of standards (most of which are inapplicable to the facts of this case); however, there is no

indication that Irmiter or Carlson complied with these standards. Instead, it is readily apparent that

Irmiter and Carlson chose certain aspects of standards in order to formulate a self-serving

“methodology,” which has not been tested or subjected to peer review, has no known potential rate

of error, and was developed solely to advance a “presumptive” finding of soot, char, and/or ash in

collected samples. Accordingly, opinions based on Carlson’s data are inadmissible.

               1.      Carlson failure to utilize Polarized Light Microscopy (PLM) renders
                       his data and any opinions based on his data unreliable.

       “Carlson did not utilize PLM. He reviewed samples from The Metropolitan via bright field

microscopy.” (Doc. 93, p. 17 (20 of 30)). While Plaintiff states that “the fact that Carlson did not

in fact perform PLM” somehow lessens Travelers’ arguments as to the reliability of Carlson’s data,

this reasoning is entirely misplaced, for Carlson’s use of bright field microscopy further

demonstrates his deviation from accepted methodologies and standards including those

specifically cited by Plaintiff, Irmiter, and Carlson.

       For example, the procedure for inspection of tape-lifts under ASTM 6602-13 is through

the use of a stereo binocular microscope followed by PLM or transmission electron microscopy

(TEM). First, ASTM 6602-13 calls for “inspect[ion of] the tape-life with a stereo binocular

microscope. Note regions of interest where either jet black or dark particles are visible.” From

there, ASTM 6602-13 calls for the inspection of the tape-lift with PLM using both transmitted and

reflected light. During this second PLM step, ASTM 6602-13 states that “[a]cinoform soot will

                                                  15

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 16 of 26
appear as opaque, jet black aggregates of particles displaying a dull reflection in top light.”

Because Carlson failed to utilize PLM, he would never be able to reach this second step of

presumptively identifying aciniform soot. Carlson’s failure to employ PLM in his analysis

demonstrates his complete deviation from the “screening test method” under ASTM 6602-13.

Accordingly, unlike Plaintiff’s suggestion, Carlson’s analysis was not a proper first-step review as

called for in ASTM 6602-13.

        While Plaintiff argues without citation that “[b]right field microscopy is an accepted

preliminary, presumptive initial investigation,” this argument is simply not true. While it is true

that there is no one universally accepted methodology for analysis of soot and char, all accepted

“preliminary, presumptive” analysis include the use of PLM. In fact, each of the source on which

Plaintiff cites include PLM analysis.

        For example, the Council-certified Fire and Smoke Damage (CFSx) Certification Program

Guide, on which Plaintiff relies, make no reference to “bright-field transmitted” microscopy.

Instead, it states:

        Carbonized material (char and ash) may be analyzed using optical microscopy
        (epi-reflected and polarized light microcopy). Initial examination by low power
        reflected light microscopy is first performed to help define and report the
        macroscopic texture and color of the dust sample and determine the absence or
        presence of large fire residue particles in the sample (char or suspect ash). The
        samples are analyzed for traits such as color, size, morphology and evidence of
        cellular morphology. PLM analysis can be used to characterize settled particles.
        Under PLM scrutiny, some char particles may appear the same as other opaque
        particles and may lead to false negatives or positives.

        ...

        Because the electrons of the conductive layer of metals interact strongly with
        photons, which make the sample not transparent enough to be observed with a
        transmitted light microscope, the reflected light microscope was created.

(Doc. 93-18, p. 43 (p. 44 of 60)).



                                                16

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 17 of 26
        Plaintiff next argues that “Carlson’s methods are consistent with recognized laboratory

practices followed by Microvision, EMSL, EAA, and the AIHA Technical Guide [for Wildfire

Impact Assessment]. However, a review of these standards reveals that this statement is not true.

       Microvision’s “comprehensive soot analysis allows for the detection of soot particulate via

a combination of microscopy techniques including light microscopy, Scanning Electron

Microscopy (SEM), and Energy Dispersive Spectroscopy (EDS).” While MicroVision uses the

blanket term light microscopy, it, in fact, utilized PLM in its analysis of the samples Irmiter

submitted. (See Doc. 93-13, p. 2 of 62).

       EMSL applies ASTM 6602-13, and as explained above, it does not involve the use of bright

field microscopy. (Doc. 93-20, p. 17 of 55). With respect to the use of light microscopy, EMSL

states that “reflected light microscopy is primary used to examine opaque particles: metals,

coal/coke, wood, slag, rock, plastics, alloys, composites, [and] char,” and indicates that the use of

reflective light microscopy and PLM are recommended in order to obtain a presumptive finding

of soot. (Doc. 93-20, pp. 18, 28 of 55). EMSL further stats that “[l]ight microscopy alone can be

MISLEADING” (Doc. 93-20, p. 29 of 55 (emphasis in original). EMSL also cites Indoor

Environmental Standard Organization/Restoration Industry Association (IESO/RIA) Standard

6001 – Evaluation of HVAC Interior Surfaces to Determine the Impact from Fire-related

Particulate, which includes no mention of bright field microscopy. Instead, [t]his analysis is a

screening technique using light microscopy (polarized light microscopy and steromicroscopy) to

determine the presence of char and soot (presumptive1).” IESO/RIA Standard 6001, “EMSL Fire

Related Testing Program,” https://tinyurl.com/4r7m2xv7. Similarly, EAA analysis for fire

combustion residue makes no mention of the use of bright field microscopy. Instead, the EAA

report on which Plaintiff relies states: “EAA Quantifying airborne and surface fire combustion



                                                 17

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 18 of 26
contamination is a multi-step process requiring Optical Microscopy (Polarized Light & Reflected

Light), and Scanning Eclectron Microscopy / X-ray analysis.” (Doc. 93-19, p. 21 of 45).

        Finally, the AIHA Technical Guide states that “[i]nitial examination by low power

reflected light microscopy is first performed to help define and report the macroscopic texture and

color of the dust sample and determine the absence or presence of large fire residue particles in

the sample (char, suspect ash, or soot clusters).” (Doc. 93-17, p. 11 (p. 19 of 32)). Because bright

field microscopy must be used in conjunction with PLM in order to obtain a presumptive

identification of soot and confirmatory identification of char or ash, Carlson’s failure to use PLM

further demonstrates that his methodology is unreliable. In fact, Maxus’s own expert, Daniel

Baxter, opines that “[a]n accurate analysis specifically requires the use of bright field, polarized

light, and reflected light dark field imaging.8 (Doc. 92-9, p. 16 of 37 (emphasis in original)).

                 2.       Opinions based on Carlson’s data are due to be excluded because they
                          are based on work performed by an unaccredited laboratory and are
                          misinterpreted.

        Notwithstanding Carlson’s failure to apply any reliable or accepted methodology and

Irmiter’s lack of qualifications to render opinions as to such data, Irmiter’s opinions based on

Carlson’s data must be excluded because (1) they are based on work performed by an unaccredited

laboratory; and (2) they misinterpret the data. See In re Paoli, 35 F.3d 717, 754 (3d Cir.

1994) (upholding a lower court's decision to exclude testimony that was based upon lab work that

was performed by an unaccredited laboratory and misinterpreted).

        It is undisputed that Carlson’s home laboratory is unaccredited, and as evidenced by

Carlson’s affidavit, his data was produced without a clear protocol and unbiased procedure for

analyzing samples. In fact, it is undisputed that Carlson’s methodology for analysis of soot and


8
 While Travelers’ disputes the opinions and methodology utilized by Maxus’ expert, Daniel Baxter, Travelers cites
Baxter solely to illustrate that no reliable or accepted methodology was utilized with respect to Carlson’s data.

                                                       18

         Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 19 of 26
char was developed for the sole purpose of advancing Irmiter’s and/or his company’s opinions.

(Doc. 93-16, ¶ 8).

        Moreover, a comparison of Carlson’s and Irmiter’s reports reveals that Irmiter

misinterpreted Carlson’s data, for Carlson report makes it abundantly clear that his data does not

conclusively establish the presence of soot and/or char at the Metropolitan. For example, Carlson’s

report states, in part, as follows:

        Additionally, microscopic examination revealed Char-like particles on both the air
        and tease tape samples at several locations. The microscopic analysis of soot-like
        particles is presumptive using this method of optical microscopy. Several samples
        had structures resembling soot-like particles and these were noted in the report.

(Doc., 93-5, p. 5 of 7 (emphasis added)).

        Similar structures such as spray paint particles can give false positives for soot.
        . . .The soot sample analysis is listed as soot-like since no chemical analysis has
        been completed on the particles. This method is therefore a screening method and
        can be used to suggest the need for further sampling or note areas where it is
        relatively clean and additional, more costly sampling would not be warranted.

(Doc., 93-5, p. 6 of 7 (emphasis added)).

        The phase 1 soot and char analysis is an accepted screening method to identify
        potential areas for elevated interior levels for soot and char. It is offered as part of
        EMSL’s four stage protocol.

(Doc., 93-5, p. 7 of 7 (emphasis added)).

        While Carlson, a certified industrial hygienist, explained the presumptive nature of his

findings and sampling techniques, Irmiter, in reliance on Carlson’s analysis of samples taken on

May 8, 2019 and May 9, 2019, states:

        The results from by N.G. Carlson were consistent with distribution of combustion
        byproducts from the fire that occurred on September 27, 2018.

        ...




                                                  19

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 20 of 26
       Combustion byproducts from the fire including; soot, char and ash were found in
       all of the locations I anticipated based on the design of the building, the size and
       duration of the fire and the type of products consumed in the fire.

(Doc. 93-2 p. 68 of 74).

       A total of 72 air, tape and bulk grab samples were submitted to N.G. Carlson. Of
       the 72 air, tape and bulk grab samples taken and submitted for analysis, some level
       of combustion byproducts consistent with the fire were found in all the
       samples, including soot, char, and ash (100%).

(Doc. 93-2 pp. 69 of 74).

       Therefore, Irmiter may not opine that soot, char, and/or ash were found in the samples

analyzed by Carlson because such opinions are unreliable. Plaintiff concedes as much stating that

Carlson’s “reports state no chemical identification was conducted and that a ‘presumptive

identification’ was made. . . . If presumptive identification of soot or char is made then additional

confirmatory analysis may be conducted.” (Doc. 93, p. 21 of 30).

       Carlson’s failure to apply any reliable or accepted methodology to analyze samples renders

his data and any opinion based on that data unreliable. Therefore, Carlson’s data and opinions

based on that data must be excluded. Moreover, Irmiter’s opinions regarding Carlson’s data must

be excluded as Irmiter is unqualified to opine as to the data, which is readily apparently by his

misinterpretation of the data.

       D.      Irmiter’s Opinions Based on EMSL or Microvision Data Are Inadmissible

       As detailed in Travelers’ motion and above, Irmiter’s opinion regarding the presence of

combustion by-products were based solely on his reliance on Carlson’s data from the May 8, 2019

and May 9, 2019 sampling. (Doc. 93-2, pp. 68-71 of 74). However, once Plaintiff realized the

deficiencies in Carlson’s data, Plaintiff now argues without citation that Irmiter’s opinions are

based on EMSL Analytical, Inc. (“EMSL”) and Microvision Laboratories, Inc. (“Microvision”)

analysis.

                                                 20

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 21 of 26
               1.      Irmiter’s Opinions Regarding EMSL’s, Microvision’s, or Any Other
                       Data Are Untimely

       As a preliminary matter, any opinion as to the EMSL or Microvision data is inadmissible

as such opinions were not included in Irmiter’s Rule 26 reports. A review of Irmiter’s Rule 26

report indicates that EMSL is only referenced with respect to Irmiter’s critiques of Travelers’

experts and is devoid of any mention to Microvision. (Doc. 93-2, p. 58 of 74). In fact, Irmiter

specifically states that: “All samples were collected and entered a chain of custody. After the

sampling was completed, the samples were delivered to Neil Carlson, CIH, of NG Carlson

Analytical. The analysis of the results is included in the report.” (Doc. 93-2, p. 69 of 74 (emphasis

added)). Therefore, Irmiter may not offer opinions as to the EMSL, Microvision, or any other

sampling due to his failure to disclose such opinions in Rule 26 expert report. FED. R. CIV. P.

37(c)(1); See, e.g., Trost v. Trek Bicycle Corp., 162 F.3d 1004, 1008 (8th Cir.1998) (affirming

district court's decision to exclude the opinion of plaintiff's expert witness where his affidavit and

report were produced late). Allowing expert testimony regarding opinions disclosed after an

opposing party’s deadline to file a motion for summary judgment results in prejudice to the

opposing party. Looney v. Zimmer, Inc., No. 03-0647-CV-W-FJG, 2004 WL 1918720 *4 (W.D.

Mo. Aug. 19, 2004). Plaintiff has offered no justification or explanation as to why any opinions

regarding the EMSL and Microvision analysis (or analysis of any other samples besides those

collected May 8 and May 9, 2019) were not included in Irmiter’s initial Rule 26 or supplemental

reports. Therefore, both Fed. R. Civ. P. 37 and the Court’s Amended Scheduling Order prohibit

Irmiter from opining as to this data.

               2.      Any Opinions Regarding EMSL’s or Microvision’s Data Is Unreliable

       While Irmiter failed to disclose any opinions with respect to EMSL or Microvision’s data,

based on Plaintiff’s response, it appears that Irmiter may seek to opine that “[t]he results from

                                                 21

        Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 22 of 26
these labs confirmed the presence of soot and char at The Metropolitan.” (Doc. 93, p. 26 of 30).

To the extent that Plaintiff seeks to proffer this statement under the guise of expert testimony, the

Court should preclude such opinions as they would not be the product of reliable principles and

were not applied reliably to the facts of the case, for it is undisputed that the data shows that no

soot was found in these samples.

         E.         Irmiter’s opinions regarding carcinogenic effects and need for remediation.

         Plaintiff inaccurately states that “[t]he need for remediation is not in question and the

Policy covers removal of soot and char caused by or resulting from the September 27, 2018 fire.”

However, Irmiter’s opinions that the alleged presence of soot and char require remediation is the

central matter at issue in this litigation.9 Irmiter opines “there is not an acceptable level for

exposure[; therefore] the combustion byproducts from the fire found in this building should be

removed.” While Irmiter’s opinion must be excluded because he is unqualified, it also fails because

it is based on carcinogenic properties of gas-phase soot. Maxus has made no effort to demonstrate

by a preponderance of the evidence that Irmiter is qualified to offer opinions regarding the

carcinogenic effects of fire particulates; that any such opinions are based on sufficient facts or

data; that such opinions are the product of any reliable methodology or were applied to the facts

of this case. Accordingly, any opinions regarding the health effects of combustion by-products or

any opinions regarding the need and/or scope of remediation are inadmissible.

III.     CONCLUSION

         For the reasons explained in Travelers’ motion and as detailed above, this Court should

preclude Irmiter and Carlson from testifying as experts in this case. First, Irmiter’s experience



         9
             Plaintiff incorrectly states that it “does not carry a burden to prove any need” for remediation. (Doc. 93, p.
29 of 30).


                                                            22

         Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 23 of 26
does not establish that he is an expert in the areas on which he intends to testify. Second, Irmiter

relies on speculation, conjecture, and unreliable methodologies. With respect to Carlson, his data

was not produced pursuant to any applicable or reliable standard. Instead, Carlson chose certain

aspects of standards in order to formulate a self-serving “methodology,” which has not been tested

or subjected to peer review, has no known potential rate of error, and was developed solely to

advance a “presumptive” finding of soot, char, and/or ash in collected samples. Accordingly,

Carlson’s data any opinions based on that data are due to be excluded.

       Finally, Plaintiff’s response indicates that Irmiter may seek to offer undisclosed opinions

based on results from EMSL, Microvision, and/or other data. However, such opinions were not

included in Irmiter’s Rule 26 reports. Therefore, both the Federal Rules of Civil Procedure and

this Court’s Amended Scheduling Order prohibit Irmiter from opining as to this data.

       WHEREFORE, PREMISES CONSIDERED, Travelers respectfully requests that this

Honorable Court enter an Order excluding Thomas Irmiter’s and Neil Carlson’s proffered expert

opinions and testimony under Rule 702 and Daubert.

                                                     Respectfully submitted,

                                                     s/Brenen G. Ely
                                                     Brenen G. Ely (pro hac vice)
                                                     Kenneth W. Boyles, Jr. (pro hac vice)
                                                     ELY & ISENBERG, LLC
                                                     3500 Blue Lake Drive, Suite 345
                                                     Birmingham, Alabama 35243
                                                     Telephone: (205) 313-1200
                                                     Facsimile: (205) 313-1201
                                                     bely@elylawllc.com
                                                     kboyles@elylawllc.com

                                                     Dale L. Beckerman, MO Bar #26937
                                                     Daniel E. Hamann, MO Bar #28164
                                                     DEACY & DEACY, LLP
                                                     920 Main Street, Suite 1000
                                                     Kansas City, Missouri 64105

                                                23

       Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 24 of 26
                                    Telephone: (816) 421-4000
                                    Facsimile: (816) 421-7880
                                    dlb@deacylaw.com
                                    deh@deacylaw.com

                                    Attorneys for Defendant Travelers Property
                                    Casualty Company of America




                               24

Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 25 of 26
                                   CERTIFICATE OF SERVICE

          I do hereby certify that on July 12, 2021, I electronically submitted the foregoing with the

Clerk of the Court for the United State District Court for the Western District of Missouri using

the CM/ECF system, which will send a Notice of Electronic Filing to the following counsel of

record:

Michael J. Abrams
Kimberly K. Winter
Brian W. Fields
Noah H. Nash
Lathrop GPM, LLP
2345 Grand Boulevard, Suite 2200
Kansas City, Missouri 64108-2618
Telephone: (816) 292-2000
Facsimile: (816) 216-2001
michael.abrams@lathropgpm.com
kim.winter@lathropgage.com
brian.fields@lathropgpm.com
noah.nash@lathropgpm.com



                                                        s/Brenen G. Ely
                                                        OF COUNSEL




                                                  25

          Case 4:20-cv-00095-FJG Document 104 Filed 07/12/21 Page 26 of 26
